DETAILED ACTION
This Action is in response to amendment filed on 08/15/2022.
Claims 1, 4-5, 7-8, 10, 12-13, 15 and 18-20 are amended. 
There are no new/cancelled claims.
Claims 1-20 are presented for examination. Claims 1, 13 and 20 are independent claims.
Claims 1-20 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments Regarding Claim Objections
In the non-final office Action mailed on 05/13/2022, claim(s) 1, 7-8, 10, 13 and 20 were objected to due to minor informalities. In the response filed on 08/15/2022, applicant amends the respective claims. These amendments are acceptable, and as a result, the respective claim objections made in the non-final Office Action have been withdrawn.

Response to Arguments Regarding Claim Rejections - 35 USC § 101
The Applicant's amendment/ arguments, see page 8-15 of REMARKS, filed 08/15/2022, with respect to Claim Rejections - 35 USC § 101 have been fully considered but they are not persuasive. In the response filed on 08/15/2022, applicant puts forth in substance that:
“The present claims provide for identifying an overall trend of multi-dimensional time series data and element trends for measured elements of dimensions within the multi-dimensional time series data, wherein the multi-dimensional time series data corresponds to at least one of user interaction data, system diagnostic data, manufacturing data, software service data, or cloud computing operation data, wherein the measured elements comprise a first measured element and a second measured element, wherein the element trends comprise a first element trend of the first measured element and a second element trend of the second measured element; calculating weighted correlations between the element trends of the measured elements and the overall trend, wherein the weighted correlations comprise: a first weighted correlation between (i) the first element trend and (ii) the overall trend; and a second weighted correlation between (i) the second element trend and (ii) the overall trend; and evaluating the weighted correlations of the measured elements and aggregate weighted correlations of measured element combinations to identify a set of measured elements having a threshold correlation to the overall trend. 
The present claims do not recite a judicial exception, as they do not recite a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance. 
Therefore, the claims are eligible at Prong One of revised Step 2A.” (See page 8-15 of REMARKS, filed 08/15/2022).

In response to the applicant’s arguments, it is noted that the limitations of “identifying a set of data, wherein the set of data is organized into multi-dimensional time series data comprising one or more dimensions of measured elements comprising a first measured element and a second measured element; identifying an overall trend of the multi-dimensional time series data; and identifying element trends, for the measured elements, comprising a first element trend of the first measured element and a second element trend of the second measured element”, as drafted, are method steps that, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executing, on a processor of a computing device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “executing, on a processor of a computing device” language, “identifying” in the context of this claim encompasses the user manually checking the data to identify overall trend and element trends. Similarly, the limitation of “calculating weighted correlations between the element trends of the measured elements and the overall trend, wherein the weighted correlations comprise: a first weighted correlation between (i) the first element trend and (ii) the overall trend; and a second weighted correlation between (i) the second element trend and (ii) the overall trend; and evaluating the weighted correlations of the measured elements and aggregate weighted correlations of measured element combinations to identify a set of measured elements having a threshold correlation to the overall trend ”, as drafted, are method steps that, under its broadest reasonable interpretation, require processor of a computing device performing an arithmetic calculations (i.e., calculating weighted correlations between the element trends of the measured elements and the overall trend; and evaluating the weighted correlations of the measured elements and aggregate weighted correlations of measured element combinations to identify a set of measured elements having a threshold correlation to the trend). These limitations therefore recite mathematical calculations. The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculations” as an exemplar abstract idea (2019 PEG Section I, 84 Fed. Reg. at 52). Accordingly, the claim recites abstract idea(s). 
Furthermore, the Applicant’s remarks do not provide any specific reasons as to why either the findings of fact or the legal conclusion that the claims are patent ineligible under Prong One of revised Step 2A of 35 USC § 101 is allegedly in error. Applicant’s remarks are only generalizations not tied to the facts of the cases that amount to a general allegation that the claims define a patentable invention without specifically pointing out how.

“The present claims provide for identifying an overall trend of multi-dimensional time series data and element trends for measured elements of dimensions within the multi- dimensional time series data, wherein the multi-dimensional time series data corresponds to at least one of user interaction data, system diagnostic data, manufacturing data, software service data, or cloud computing operation data, wherein the measured elements comprise a first measured element and a second measured element, wherein the element trends comprise a first element trend of the first measured element and a second element trend of the second measured element; calculating weighted correlations between the element trends of the measured elements and the overall trend, wherein the weighted correlations comprise: a first weighted correlation between (i) the first element trend and (ii) the overall trend; and a second weighted correlation between (i) the second element trend and (ii) the overall trend; and evaluating the weighted correlations of the measured elements and aggregate weighted correlations of measured element combinations to identify a set of measured elements having a threshold correlation to the overall trend. 
The present claims, even assuming arguendo that they recite a judicial exception, clearly integrate any alleged judicial exception into a practical application. In particular, the present claims provide for a technique that is dynamic and increases the accuracy and efficiency of identifying a root cause of an overall trend in user interaction data, system diagnostic data, manufacturing data, software service data, and/or cloud computing operation data. Thus, the present claims provide for improvements to the technical field of diagnosing root causes of UI, software and/or manufacturing trends, and are indicative of integration into a practical application (see MPEP 2106.05(a)). 
The specification discusses some of the problems and/or challenges in the technical field, such as "diagnosing the root cause of the trend may require a substantial amount of manual effort to review the time series data, perform anomaly detection, and/or perform various analysis and testing. Diagnosis the root cause of the trend can become impractical or even impossible due to the large number of dimensions (e.g., an operating system type, a browser type, a device location, a user age group, a user gender, a time of access, whether a particular type of user action was performed, etc.) and measured elements to review and correlate. As a simplified example, time series data corresponding to recommendations of content provided to client devices may have dimensions and attributes relating to 50 states, 100 content providers of the content, 10 platforms through which the content is accessible (e.g., a website, an email platform, a social network application, etc.), and 10 age groups. Combining these attributes results in 50*100*10*10 = 500,000 dimension combinations. This means that an exhaustive search would be computationally too expensive and impossible because of the amount of computing resources and/or human effort otherwise required to identify the root cause of a trend from the 500,000 dimension combinations of measured elements and values of such measured elements" (e.g., [0042] of the instant application) (Emphasis added). 
The specification also discusses some of the improvements made to the technical field via the solution(s) of the instant application, such as "automated data- driven root cause analysis is provided that dramatically reduces computational overhead and manual efforts for identifying root causes of trends. The automated data-driven root cause analysis can dramatically reduce the dimensional search space without human interaction. Accordingly, the reduced dimensional search space can be more efficiently processed with less computational resources, thus improve the operation of a computing device configured to implement the automated data-driven root cause analysis. The automated data-driven root cause analysis may be implemented to proactively identify issues in a scaled out manner for large amounts of time series data. The automated data- driven root cause analysis provides a search mechanism tailored to dramatically reduce the search space of all dimensions and measured elements (attributes), which results in an efficient solution for identifying root causes of trends that may be indicative of issues to solve for improved operation of service providers (e.g., a service provider may fix a software bug that was causing users with a certain browser type to have degraded performance when accessing the service provider, which may be determined by the service provider as a solution to a root cause of the issue). This results in reliable and smooth operation of service providers because issues can be proactively identified and addressed utilizing far less computing resources and manual effort" (e.g., [0043] of the instant application) (Emphasis added). 
Clearly, in addressing and solving the aforementioned technical problems with the technical solutions and/or benefits described in the specification, the claims clearly integrate any alleged judicial exception into a practical application. 
Therefore, the claims are eligible at Prong Two of revised Step 2A.” (See page 8-15 of REMARKS, filed 08/15/2022).

In response to the applicant’s arguments, it is noted that the claim recites the additional limitations in: “processor of a computing device”… “providing an indication of the set of measured elements as a root cause of the overall trend”; 
While this step is used in providing an indication, the “providing an indication of the set of measured elements as a root cause of the overall trend” step is performed as a final step to output data after the steps of mental analysis and mathematical calculations, and is a necessary post-solution activity for all uses of the recited exception. All uses of the recited judicial exception require such data gathering or data output (see Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015); also see MPEP 2106.05(g)). Adding a final step of outputting data to a process that only recites concepts performed in the human mind and/or mathematical calculations does not add a meaningful limitation to the process of computing the area. It is thus insignificant extra-solution activity, and does not integrate the judicial exception into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Therefore, examiner disagrees that the claims are eligible at Prong Two of revised Step 2A.

“If an abstract idea is found under the first step, a court must then "consider the elements of each claim both individually and 'as an ordered combination' to determine whether the additional elements 'transform the nature of the claim' into a patent-eligible application." (Alice, 134 S. Ct at 2355 quoting Mayo, 132 S. Ct. at 1298, 1297). 
The claims recite a specific implementation of identifying an overall trend of multi- dimensional time series data and element trends for measured elements of dimensions within the multi-dimensional time series data, wherein the multi-dimensional time series data corresponds to at least one of user interaction data, system diagnostic data, manufacturing data, software service data, or cloud computing operation data, wherein the measured elements comprise a first measured element and a second measured element, wherein the element trends comprise a first element trend of the first measured element and a second element trend of the second measured element; calculating weighted correlations between the element trends of the measured elements and the overall trend, wherein the weighted correlations comprise: a first weighted correlation between (i) the first element trend and (ii) the overall trend; and a second weighted correlation between (i) the second element trend and (ii) the overall trend; and evaluating the weighted correlations of the measured elements and aggregate weighted correlations of measured element combinations to identify a set of measured elements having a threshold correlation to the overall trend. Generic computers do not perform the operations as recited in the claims. (see claims for entire ordered combination). Thus the claims are "significantly more" than an abstract idea and are patent eligible under §101. 
The claims do not merely recite an abstract idea of outputting data along with the requirement to perform it on a computer. Many additional elements are recited, in a non- conventional arrangement. Thus, the ordered combination of claim limitations provides a particular, practical application which is a patent eligible application. 
Accordingly, claim 20 recites significantly more than the alleged abstract idea. Thus, claim 20 is patent eligible under Step 2B of Alice, and the rejection should be withdrawn. 
Accordingly, claim 20 is believed to overcome the 101 rejection. 
Claims 1 and 13 are believed to comprise at least some similar features, and are thus believed to overcome the 101 rejection as well. 
Therefore, withdrawal of the rejection is respectfully requested.” (See page 8-15 of REMARKS, filed 08/15/2022).

In response to the applicant’s arguments, it is reiterated that claim recites the additional limitations in:
processor of a computing device… providing an indication of the set of measured elements as a root cause of the overall trend;
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because “processor of a computing device” are generic computer elements, applied generically to an abstract idea. The mere recitation of “processor of a computing device” is akin to adding the words “apply it" with a computer in conjunction with the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. In addition, and as set forth above, the steps of providing an indication of the set of measured elements as a root cause of the overall trend, is performed in order to output data after the steps of mental analysis and mathematical calculations, and are necessary post-solution activity for all uses of the recited exception. This step is thus extra-solution activity. Adding the steps of “providing an indication of the set of measured elements as a root cause of the overall trend” do not add a meaningful limitation to the process of claimed invention. As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). 
In addition, “providing an indication of the set of measured elements as a root cause of the overall trend” in the art is well-understood, routine and conventional activity previously known to the industry. For example, US 20170076202 A1 discloses that in response to identifying one or more contributing factors associated with an anomaly, the display generator can generate a contributing factor GUI (FIG. 3B) that includes a trend visualization to provide a visual reminder of the anomaly analysis point. In addition, US 20180276063 A1 relates to performing root cause analysis of failures in a computer network, where the performed analysis enables isolation of the most likely cause for an identified event and enables generation of a situation record and visual presentation of the generated situation record to a user via GUI. Appending well-understood, routine and conventional activities previously known to the industry is not enough to add significantly more when recited in a claim with a judicial exception.
Taking the elements both individually and as a combination, the computer components at each step of the process perform purely generic computer functions. Therefore, the claim as a whole does not amount to significantly more than the abstract idea itself, making the claim patent ineligible.
Therefore, examiner disagrees that claim 1, as well as similarly recited claims 13 and 20 overcome the 101 rejection.

Response to Arguments Regarding Claim Rejections - 35 USC § 103
The Applicant's amendment/ arguments, see page 15-22 of REMARKS, filed 08/15/2022, with respect to Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive. In the response filed on 08/15/2022, applicant puts forth in substance that:
“Notably, George seems to be silent as to identifying an overall trend of the multi- dimensional time series data; identifying element trends, for the measured elements, comprising a first element trend of the first measured element and a second element trend of the second measured element; calculating weighted correlations between the element trends of the measured elements and the overall trend, wherein the weighted correlations comprise: a first weighted correlation between (i) the first element trend and (ii) the overall trend; and a second weighted correlation between (i) the second element trend and (ii) the overall trend. 
Rather, George seems to provide for identifying a correlation between an action that is a contributing factor to an anomaly, calculating a score indicative of how much the contributing factor (e.g., launching a new advertisement campaign) contributes to the anomaly, and/or calculating a score indicative of how much a sub- factor (e.g., targeting a particular demographic in the new advertisement campaign) contributes to the contributing factor.
George does not seem to provide for calculating a first weighted correlation between (i) a first element trend (e.g., decreasing) and (ii) the overall trend (e.g., decreasing); and a second weighted correlation between (i) a second element trend (e.g., increasing) and (ii) the overall trend (e.g., decreasing), for example. 
It may be appreciated that launching a campaign is not a trend, and that targeting a demographic is not a trend. 
Indeed, George seems to be silent as to a correlation between trends, and instead seems to discuss a correlation between a trend and a first action, and a correlation between a second action and the first action. 
It is respectfully submitted that identifying a correlation between an action that is a contributing factor to an anomaly, calculating a score indicative of how much the contributing factor (e.g., launching a new advertisement campaign) contributes to the anomaly, and/or calculating a score indicative of how much a sub-factor (e.g., targeting a particular demographic in the new advertisement campaign) contributes to the contributing factor, as provided for by George, does not teach identifying a set of data, wherein the set of data is organized into multi- dimensional time series data comprising one or more dimensions of measured elements comprising a first measured element and a second measured element; identifying an overall trend of the multi-dimensional time series data; identifying element trends, for the measured elements, comprising a first element trend of the first measured element and a second element trend of the second measured element; calculating weighted correlations between the element trends of the measured elements and the overall trend, wherein the weighted correlations comprise: a first weighted correlation between (i) the first element trend and (ii) the overall trend; and a second weighted correlation between (i) the second element trend and (ii) the overall trend; evaluating the weighted correlations of the measured elements and aggregate weighted correlations of measured element combinations to identify a set of measured elements having a threshold correlation to the overall trend; and providing an indication of the set of measured elements as a root cause of the overall trend as provided for by independent claim 1, and as similarly provided for by independent claims 13 and/or 20, at least in part.” (See page 15-21 of REMARKS, filed 08/15/2022).

In response to the applicant’s arguments, it is first noted that applicant’s arguments with respect to George for the limitation “wherein the weighted correlations comprise: a first weighted correlation between (i) the first element trend and (ii) the overall trend; and a second weighted correlation between (i) the second element trend and (ii) the overall trend” have been considered but are moot because the current ground of rejection does not rely on George reference for any teaching or matter specifically challenged in the argument.
In response to the applicant’s arguments that George seems to be silent as to identifying an overall trend of the multi-dimensional time series data, it is noted that George identifies web traffic to a particular page within the website suddenly increases beyond average or expected numbers... the analytics system can identify an anomalous increase in the number of times the link is clicked in a 24-hour period (see [0026]-[0027]). Examiner also notes that George observes/ evaluates overall trend data (in Fig.3D, see factor trend line 348). Examiner further notes that George discloses determining/ identifying correlations behind unexpected customer actions, out-of-bounds values, and sudden spikes or dips for selected metrics (see [0023]). Sudden spikes or dips for selected metrics indicate overall trend. Customer actions are one of the factors/ sub-factors for which trend is observed (see [0021]). Therefore, examiner disagrees that George is silent regarding the limitation “identifying an overall trend of the multi-dimensional time series data”.
In response to the applicant’s arguments that George seems to be silent as to identifying element trends, for the measured elements, comprising a first element trend of the first measured element and a second element trend of the second measured element, it is noted that George discloses sub-factor trend display 346 that can illustrate how a particular sub-factor performed in relation to its associated factor (see [0113]). Also see sub-factor trend line 350 in Fig.3D. In addition, paragraph [0072] and [0075] establishes calculating statistical significance of all factors associated with an anomaly between -1 (representing a metric dip or decrease) and 1 (representing a metric spike or increase). “Anomaly” refers to a statistically significant change within trend data (see [0026]). Also see "Determining A Statistical Significance Of Each Of The Plurality Of Dimension Elements" in Fig.4:430. Therefore, although Fig.3D may only show observation/ evaluation for a single factor or sub-factor, it is obvious that George reference is not limited to only observing/ evaluating a single factor or sub-factor, but rather calculates statistical significance for all factors/ sub-factors. 
In response to the applicant’s arguments that George seems to be silent as to “calculating weighted correlations between the element trends of the measured elements and the overall trend”, Examiner notes that George discloses identify correlations behind unexpected customer actions, out-of-bounds values, and sudden spikes or dips for selected metrics (see [0023] lines 1-5). The correlations in George is evaluated based on contribution score. For example, the contribution analyzer 214 can rank factors based on how close each factor's contribution score is to 1 or -1; as a factor's contribution score approaches 1 or -1, the contribution analyzer 214 determines that the factor contributes more greatly as a cause of the metric anomaly (see [0075]). The contribution analyzer 214 can also calculate a contribution score for a sub-factor in a similar manner to how the contribution analyzer 214 calculates a contribution score for a factor, as described above (see [0109]). Statistical machine learning is utilized in connection with the queried data to determine how the sub-factor contributes to the factor with regard to a particular anomaly (see [0109]). More specifically, the sub-factor trend display 346 can illustrate how a particular sub-factor performed in relation to its associated factor (see [0113]).
Applicant argues that George seems to be silent as to a correlation between trends, but then admits that George seems to discuss a correlation between a trend and a first action (see page 20: lines 8-10 of REMARKS filed 08/15/2022). However, in George, customer/user actions are one of the factors/ sub-factors for which trend is observed (see [0021]). Therefore, examiner disagrees that George is silent regarding correlation between trends. Examiner noted that George discloses determining/ identifying correlations behind unexpected customer actions, out-of-bounds values, and sudden spikes or dips for selected metrics (see [0023]). 
George (modified by Stern) does not explicitly disclose calculated correlations are weighted correlations. However, Bjork discloses calculating weighted correlations (see [0047]).

“Stern and Bjork are believed to fail to make up for the deficiencies of George. It is thus respectfully submitted that independent claims 1, 13 and 20 and the remaining claims that depend therefrom are not taught by the suggested combination, and allowance of the same is therefore respectfully requested.” (See page 21 of REMARKS, filed 08/15/2022).

The deficiencies of George that the applicant seem to point to appears to be the limitation “wherein the weighted correlations comprise: a first weighted correlation between (i) the first element trend and (ii) the overall trend; and a second weighted correlation between (i) the second element trend and (ii) the overall trend”. Examiner cites Stern to teach the limitation.
More explicitly, in Stern, trends of categories may be correlated with an interaction trend. Trend for interactions (or interactions trend) may represent the total, aggregated or cumulative, number of interactions (see [0052]-[0053]). Examiner articulates that trend for total, aggregated or cumulative, number of interactions (or interactions trend) corresponds to overall trend, examiner also articulates that trends of categories indicate to first element trend and second element trend; examiner also articulates that trends of categories that are correlated with an interaction trend corresponds to correlations between the element trends of the first and second elements with the overall trend respectively.

Applicant's arguments for the similarly recited independent claims 13 and 20 (see page 21 of REMARKS, filed 08/15/2022) appear to stem from the applicant's assertion that the combination of cited references fails to disclose the limitations of claim 1. However, as set forth above, this assertion does not hold ground, and therefore, the current rejection of record for the independent claims 13 and 20 persist.

Applicant's arguments for the dependent claims 11 and 18-19 (see page 21 of REMARKS, filed 08/15/2022) appear to stem from the applicant's assertion that the combination of cited references fails to disclose limitations of the respective independent claims 1 and 13. However, as set forth above, this assertion does not hold ground, and therefore, the current rejection of record for the dependent claims 11 and 18-19 persist.

Applicant's arguments for the dependent claim 12 (see page 22 of REMARKS, filed 08/15/2022) appear to stem from the applicant's assertion that the combination of cited references fails to disclose limitations of independent claim 1. However, as set forth above, this assertion does not hold ground, and therefore, the current rejection of record for the dependent claim 12 persists.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 has been interpreted as imposing three requirements. First, whoever invents or discovers an eligible invention may obtain only one patent therefor. MPEP 2104. This requirement forms the basis for statutory double patenting rejections when two applications claim the same invention (i.e. claim identical subject matter). Second, a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts. Id.; MPEP 2106. Third, a claimed invention must be useful or have a utility that is specific, substantial and credible. MPEP 2104.
The four eligible categories of invention include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids. MPEP 2106(I).

Claims 1-20 are rejected under 35 U.S.C. 101 (STEP 2) because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim 1 is directed to a method. Although the claimed invention is a statutory category of invention, the method is to perform operations, the operations comprising: 
identifying a set of data, wherein the set of data is organized into multi-dimensional time series data comprising one or more dimensions of measured elements comprising a first measured element and a second measured element (Mental processes – concepts performed in the human mind including an observation, evaluation, judgment, opinion); 
identifying an overall trend of the multi-dimensional time series data (Mental processes – concepts performed in the human mind including an observation, evaluation, judgment, opinion); 
identifying element trends, for the measured elements, comprising a first element trend of the first measured element and a second element trend of the second measured element (Mental processes – concepts performed in the human mind including an observation, evaluation, judgment, opinion); 
calculating weighted correlations between the element trends of the measured elements and the overall trend, 
wherein the weighted correlations comprise: 
a first weighted correlation between (i) the first element trend and (ii) the overall trend; and 
a second weighted correlation between (i) the second element trend and (ii) the overall trend (Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations); 
evaluating the weighted correlations of the measured elements and aggregate weighted correlations of measured element combinations to identify a set of measured elements having a threshold correlation to the overall trend (Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations).
The limitations of “identifying a set of data, wherein the set of data is organized into multi-dimensional time series data comprising one or more dimensions of measured elements comprising a first measured element and a second measured element; identifying an overall trend of the multi-dimensional time series data; and identifying element trends, for the measured elements, comprising a first element trend of the first measured element and a second element trend of the second measured element”, as drafted, are method steps that, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executing, on a processor of a computing device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “executing, on a processor of a computing device” language, “identifying” in the context of this claim encompasses the user manually checking the data to identify overall trend and element trends. Similarly, the limitation of “calculating weighted correlations between the element trends of the measured elements and the overall trend, wherein the weighted correlations comprise: a first weighted correlation between (i) the first element trend and (ii) the overall trend; and a second weighted correlation between (i) the second element trend and (ii) the overall trend; and evaluating the weighted correlations of the measured elements and aggregate weighted correlations of measured element combinations to identify a set of measured elements having a threshold correlation to the overall trend ”, as drafted, are method steps that, under its broadest reasonable interpretation, require processor of a computing device performing an arithmetic calculations (i.e., calculating weighted correlations between the element trends of the measured elements and the overall trend; and evaluating the weighted correlations of the measured elements and aggregate weighted correlations of measured element combinations to identify a set of measured elements having a threshold correlation to the trend). These limitations therefore recite mathematical calculations. The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculations” as an exemplar abstract idea (2019 PEG Section I, 84 Fed. Reg. at 52). Accordingly, the claim recites abstract idea(s). 
Next, an evaluation is done whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional limitations in:
processor of a computing device… providing an indication of the set of measured elements as a root cause of the overall trend; 
While this step is used in providing an indication, the “providing an indication of the set of measured elements as a root cause of the overall trend” step is performed as a final step to output data after the steps of mental analysis and mathematical calculations, and is a necessary post-solution activity for all uses of the recited exception. All uses of the recited judicial exception require such data gathering or data output (see Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015); also see MPEP 2106.05(g)). Adding a final step of outputting data to a process that only recites concepts performed in the human mind and/or mathematical calculations does not add a meaningful limitation to the process of computing the area. It is thus insignificant extra-solution activity, and does not integrate the judicial exception into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Next, the additional elements are evaluated individually and in combination to determine whether they amount to significantly more. The claim recites the additional elements in “processor of a computing device”, and “providing an indication of the set of measured elements as a root cause of the overall trend”.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because “processor of a computing device” are generic computer elements, applied generically to an abstract idea. The mere recitation of “processor of a computing device” is akin to adding the words “apply it" with a computer in conjunction with the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. In addition, and as set forth above, the steps of providing an indication of the set of measured elements as a root cause of the trend, is performed in order to output data after the steps of mental analysis and mathematical calculations, and are necessary post-solution activity for all uses of the recited exception. This step is thus extra-solution activity. Adding the steps of “providing an indication of the set of measured elements as a root cause of the overall trend” do not add a meaningful limitation to the process of claimed invention. As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). 
In addition, “providing an indication of the set of measured elements as a root cause of the overall trend” in the art is well-understood, routine and conventional activity previously known to the industry. For example, US 20170076202 A1 discloses that in response to identifying one or more contributing factors associated with an anomaly, the display generator can generate a contributing factor GUI (FIG. 3B) that includes a trend visualization to provide a visual reminder of the anomaly analysis point. In addition, US 20180276063 A1 relates to performing root cause analysis of failures in a computer network, where the performed analysis enables isolation of the most likely cause for an identified event and enables generation of a situation record and visual presentation of the generated situation record to a user via GUI. Appending well-understood, routine and conventional activities previously known to the industry is not enough to add significantly more when recited in a claim with a judicial exception.
Taking the elements both individually and as a combination, the computer components at each step of the process perform purely generic computer functions. Therefore, the claim as a whole does not amount to significantly more than the abstract idea itself, making the claim patent ineligible.

Claims 2-12 depend on claim 1, and introduce additional limitations: 
providing an indication of dimensions within which the set of measured elements are contained (post-solution activity);
providing weighted correlations of measured elements within the set of measured elements (post-solution activity);
wherein the evaluating comprises: sorting measured elements within a dimension, of the one or more dimensions, based upon weighted correlations of the measured elements to create a sorted set (mental processes);
wherein the evaluating comprises: if a weighted correlation of a measured element is greater than a minimum threshold, adding the measured element into a candidate set (mathematical calculations);
wherein the evaluating comprises: calculating an aggregate weighted correlation for a combination of measured elements within the candidate set (mathematical calculations);
wherein the evaluating comprises: in response to determining that the aggregate weighted correlation for the combination of the measured elements within the candidate set exceeds a maximum threshold (mathematical calculations), adding the dimension and the combination of measured elements within the candidate set as a root cause into a root cause set (mental processes);
sorting root causes within the root cause set to create a sorted root cause set based upon counts of measured elements within the root causes and aggregate weighted correlations of the root causes (mathematical calculations);
identifying dimensions within a number of top sorted root causes within the sorted root cause set (mental processes);
identifying one or more measured elements within the dimensions as the set of measured elements that are the root cause of the overall trend (mental processes);
wherein the number of top sorted root causes corresponds to a user defined number (mental processes);
in response to determining that the root cause of the overall trend corresponds to an operational issue, generating a resolution request for the operational issue (post-solution activity).
As set forth in claim 1, these limitations as drafted, are processes that each, under its broadest reasonable interpretation, covers method of insignificant extra-solution activity, mental processes (concepts performed in the human mind including an observation, evaluation, judgment, opinion) or, Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations).
The claim does not include additional elements that integrate the judicial exception (abstract idea) into a practical application of the exception. If the exception is not integrated into a practical application, then the claim is “directed to” the exception.
In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because the additional elements are either generic computer elements, applied generically to an abstract idea, or insignificant extra-solution activities that do not amount to an inventive concept. Taking the elements both individually and as a combination, each step of the process perform purely generic functions. Therefore, claims 2-12 are rejected for the same reasons as set forth in claim 1.

As for claim 13, the claim is directed towards non-transitory machine-readable medium having stored… instructions that when executed cause performance of operations disclosed in method claim 1. Although the non-transitory machine-readable medium is statutory category of invention, the claim limitations do not teach or further define over the limitations put forth in claim 1, hence, directed to a judicial exception. Therefore, claim 13 is rejected for the same reasons as set forth in claim 1.

Claims 14-19 depend on claim 13, and introduce additional limitations: 
populating the user interface with dimensions within which the set of measured elements are contained (post-solution activity);
populating the user interface with the weighted correlations of the measured elements within the set of measured elements (post-solution activity);
populating the user interface with a graphical illustration of trend data associated with at least one of the multi-dimensional time series data, a measured element associated with the root cause, or a dimension associated with the root cause (post-solution activity);
in response to receiving user input through the user interface, transitioning from a first interface populated with first trend data associated with a first dimension to a second interface populated with second trend data associated with a second dimension (post-solution activity);
receiving user input specifying a number of measured elements to consider as the root cause of the overall trend (post-solution activity); and 
constraining a number of measured elements within the set of measured elements based upon the user input (mental processes);
receiving user input specifying a number of dimensions to consider as the root cause of the overall trend (post-solution activity);
 and constraining the set of measured elements to comprise measured elements within the number of dimensions based upon the user input (mental processes).
As set forth in claim 13, these limitations as drafted, are processes that each, under its broadest reasonable interpretation, covers method of insignificant extra-solution activity, or mental processes (concepts performed in the human mind including an observation, evaluation, judgment, opinion).
The claim does not include additional elements that integrate the judicial exception (abstract idea) into a practical application of the exception. If the exception is not integrated into a practical application, then the claim is “directed to” the exception.
In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because the additional elements are either generic computer elements, applied generically to an abstract idea, or insignificant extra-solution activities that do not amount to an inventive concept. Taking the elements both individually and as a combination, each step of the process perform purely generic functions. Therefore, claims 14-19 are rejected for the same reasons as set forth in claim 13.

As for claim 20, the claim is directed towards a computing device comprising: a processor; and memory comprising …instructions that when executed cause performance of operations disclosed in method claim 1. Although the computing device of claim 20 is statutory category of invention, and the claim further clarifies that “the multi-dimensional time series data corresponds to at least one of user interaction data, system diagnostic data, manufacturing data, software service data, or cloud computing operation data”, it is only defining the type of data being used in implementing abstract ideas. The claim limitations do not teach or further define over the limitations put forth in claim 1, hence, directed to a judicial exception. Therefore, claim 20 is rejected for the same reasons as set forth in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-10, 13-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over George et al. (hereinafter, George, US 20170076202 A1) in view of Stern et al. (hereinafter, Stern, US 20170372323 A1) in view of Bjork et al. (hereinafter, Bjork, US 20120185481 A1).

Regarding claim 1, George discloses a method, comprising: 
executing, on a processor (see Fig.5:502) of a computing device (see Fig.1:114 and/or 104; also see Fig.5:500), instructions that cause the computing device to perform operations (see [0044]), the operations comprising: 
identifying a set of data (see [0019]; analytics system identifies anomalies within data associated with user actions in a network environment; also see [0021]; the analytics system retrieves large amounts of data associated with a time period associated with the selected anomaly from a central repository that stores data associated with the website. The analytics system proceeds to utilize statistical analysis and machine learning on the retrieved data in order to identify one or more factors that statistically contributed to the occurrence of the selected anomaly), wherein the set of data is organized into multi-dimensional time series data comprising one or more dimensions of measured elements comprising a first measured element and a second measured element (see [0027]-[0029]; a “factor” (also referred hereinto as a “dimension”) is representative of a categorical variable associated with a web metric... a “metric” refers to user actions or other measurable attributes that may occur within a network environment; Some examples of dimensions include a country of a visitor to the website, various demographics of the visitor, a browser type used by the visitor to access the website, an operating system used by the visitor when accessing the website, referring websites, demographic and/or geographic information about a visitor, and so on; Any identified anomaly may have numerous contributing factors; also see [0021]; the analytics system retrieves large amounts of data associated with a time period); 
identifying an overall trend of the multi-dimensional time series data (see [0026]-[0027]; web traffic to a particular page within the website suddenly increases beyond average or expected numbers... the analytics system can identify an anomalous increase in the number of times the link is clicked in a 24-hour period); 
identifying element trends for the measured elements, comprising a first element trend of the first measured element and a second element trend of the second measured element (see [0029]-[0030]; “sub-factor,” “dimension element,” or simple “element” refers to a particular occurrence that directly contributes to a factor. Sub-factors can be representative of values associated with a corresponding dimension; Any identified contributing factor may have numerous contributing sub-factors, and each sub-factor may have a different level of contribution to the associated contributing factor; also see [0074]; determine how a particular sub-factor contributes to the contribution score of its associated factor. For instance, in the video completes example used above, one particular search engine may refer more users to the web page containing the video than all the other search engines captured in the search engine factor. Accordingly, the sub-factor associated with the particular search engine contributed more heavily to the search engine factor's contribution score than the other search engines sub-factors; also see [0113]; the sub-factor trend display 346 can illustrate how a particular sub-factor performed in relation to its associated factor); 
calculating correlations between the element trends of the measured elements and the overall trend (see [0023] lines 1-5; identify correlations behind unexpected customer actions, out-of-bounds values, and sudden spikes or dips for selected metrics; also see [0075]; the contribution analyzer 214 can rank factors based on how close each factor's contribution score is to 1 or -1; as a factor's contribution score approaches 1 or -1, the contribution analyzer 214 determines that the factor contributes more greatly as a cause of the metric anomaly; also see [0109]; the contribution analyzer 214 can calculate a contribution score for a sub-factor in a similar manner to how the contribution analyzer 214 calculates a contribution score for a factor, as described above… utilize statistical machine learning in connection with the queried data to determine how the sub-factor contributes to the factor with regard to a particular anomaly; also see [0113]; the sub-factor trend display 346 can illustrate how a particular sub-factor performed in relation to its associated factor); and
 providing an indication of the set of measured elements as a root cause of the overall trend (see Abstract; interactive display also provides additional interfaces through which the user can view informational displays that illustrate the factors and segments that caused the particular anomaly and how those factors correlate with each other; also see last 5 lines of [0021]; also see [0024]; also see [0107]-[0113]; the contribution analyzer 214 can calculate a contribution score for a sub-factor in a similar manner to how the contribution analyzer 214 calculates a contribution score for a factor, as described above... utilize statistical machine learning in connection with the queried data to determine how the sub-factor contributes to the factor with regard to a particular anomaly. Accordingly, as shown in FIG. 3B, the video “Get Outdoors! Amazon to Alps” has a contribution score of 0.76 with regard to the factor “Content Type: Videos,” which has a contribution score of 0.79 with regard to the anomaly identified in the metric “Video Completes”; also see [0114]; the GUIs illustrated in FIGS. 3A-3D show how a network manager might identify one or more factors that contribute significantly to a particular metric anomaly. For example, FIGS. 3A-3D show how the network manager might utilize the GUIs and controls therein to determine that a website anomaly in the number of video completes was likely caused by increases in anonymously registered males being directed to the website by a search engine).
Although, and as set forth above, George discloses calculating correlations between the element trends of the measured elements and the overall trend (see [0023] lines 1-5; also see [0075], [0109] and [0113]), George does not explicitly disclose calculated correlations are weighted correlations. George also does not explicitly disclose wherein the weighted correlations comprise: a first weighted correlation between (i) the first element trend and (ii) the overall trend; and a second weighted correlation between (i) the second element trend and (ii) the overall trend; evaluating the weighted correlations of the measured elements and aggregate weighted correlations of measured element combinations to identify a set of measured elements having a threshold correlation to the overall trend.
However, Stern discloses calculating correlations between the element trends of the measured elements and the overall trend, wherein the correlations comprise: a first correlation between (i) the first element trend and (ii) the overall trend; and a second correlation between (i) the second element trend and (ii) the overall trend (see [0052]-[0053]; a trend for the phrase “check my account” (or for a category or set of phrases) for three days may be the set values: 145, 687 and 122, showing a rise, in the second day… a trend for interactions (or interactions trend) may represent the total, aggregated or cumulative, number of interactions, per time period, unit or interval, irrespective of phrases in the interactions. For example, an interaction trend for three days may be the set values: 345, 327 and 592, showing a rise in the total number of interactions or calls in the third day… Trends of categories may be correlated with an interaction trend. For example, if the above exemplary interaction trend (345, 327 and 592) and phrase trend (45, 687, 122) are for the same three days then an embodiment may determine that the trends do not correlate… if two trends rise and fall (e.g. indicate a rise and fall), over the same time units or intervals, then they may be determined to be, or identified as, correlated… if two trends do not rise and fall together or the same way, over the same time units, then a system and method according to some embodiments of the invention may determine them to be, or identify them as, uncorrelated… the correlation of trends may be quantified and/or represented by a value that may indicate a correlation, no correlation or negative (e.g., inverse) correlation; also see [0057]; examiner articulates that trend for total, aggregated or cumulative, number of interactions (or interactions trend) corresponds to overall trend, examiner also articulates that trends of categories indicate to first element trend and second element trend; examiner also articulates that trends of categories that are correlated with an interaction trend corresponds to correlations between the element trends of the first and second elements with the overall trend respectively); 
evaluating the correlations of the measured elements and aggregate correlations of measured element combinations to identify a set of measured elements having a threshold correlation to the overall trend (see [0062]; correlation differential value may be calculated, determined or quantified… for any two, or pair of, trends, e.g., for two trends calculated for two phrases, two phrase categories, or for a trend of a phrase and a trend of a category; also see [0009]; determine a correlation level by relating the phrase trend to the combined phrase category trend; and if the correlation level is greater than a threshold level then an embodiment may include the phrase in a root cause list of phrases and providing the list to a user; also see [0071]-[0073]; other than a reference category, three other categories are defined, or exist, in system 200, e.g., categories A, B and C… an embodiment may calculate the correlation differential values for categories A, B and C with respect to the reference category and the first and second time intervals or periods… The category with the largest, greatest or highest correlation differential value may be denoted, marked, or identified as, the candidate phrase category… if the candidate correlation differential value is above the threshold (e.g., 0.91 that is greater than 0.89) then the candidate phrase category and the reference category may be joined or combined to produce a combined category or an updated reference category; also see [0087]; after a combined category is produced as described, the combined category may be used as a reference category and a process or flow may be repeated) and
providing an indication of the set of measured elements as a root cause of the overall trend (see [0094]; screenshot may include a set or list of phrases 915 that may indicate or specify a root cause of a problem; also see [0106]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Stern with George to calculate weighted correlations between the element trends of the measured elements and the overall trend, wherein the weighted correlations comprise: a first weighted correlation between (i) the first element trend and (ii) the overall trend; and a second weighted correlation between (i) the second element trend and (ii) the overall trend; and to evaluate the weighted correlations of the measured elements and aggregate weighted correlations of measured element combinations to identify a set of measured elements having a threshold correlation to the overall trend.
One of ordinary skill in the art would have been motivated in order to enable an automated discovery of what is happening and why it is happening (Stern: [0064]).
Although, and as set forth above, George (modified by Stern) discloses calculating correlations between the element trends of the measured elements and the overall trend (in Stern see [0052]-[0053]), George (modified by Stern) does not explicitly disclose calculated correlations are weighted correlations.
However, Bjork discloses calculating weighted correlations (see [0047]; the correlations can be computed using an existing correlation method, e.g. Pearson Weighted Correlation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bjork with George and Stern to calculate weighted correlations between the element trends of the measured elements and the overall trend.
One of ordinary skill in the art would have been motivated to identify an item that might possibly be of interest to a user (Bjork: [0036]).

Regarding claim 2, George (modified by Stern and Bjork) discloses the method of claim 1, as set forth above. In addition, George further teaches providing an indication of dimensions within which the set of measured elements are contained (see [0028]-[0029]; a “factor” is referred hereinto as a “dimension”... Some examples of dimensions include a country of a visitor to the website, various demographics of the visitor, a browser type used by the visitor to access the website, an operating system used by the visitor when accessing the website, referring websites, demographic and/or geographic information about a visitor, and so on; also see Fig.3D: 326; examiner articulates that gender, age and operating system correspond to dimensions within which the set of measured elements are contained).

Regarding claim 3, George (modified by Stern and Bjork) discloses the method of claim 1, as set forth above, including weighted correlation of measured elements (see [0047] in Bjork). In addition, George further teaches providing correlations of measured elements within the set of measured elements (see [0112] in view of Fig.3D:342; contributing score of each video items (sub-factor control 344a-e) within the sub-factor list 342).

Regarding claim 4, George (modified by Stern and Bjork) discloses the method of claim 1, as set forth above, including weighted correlation of measured elements (see [0047] in Bjork). In addition, George further teaches wherein the evaluating comprises: 
sorting measured elements within a dimension (in Fig.3D, see video items (sub-factor control 344a-e) within the sub-factor list 342), of the one or more dimensions (see Fig.3D: 326), based upon correlations of the measured elements to create a sorted set (see [0112] in view of Fig.3D:342; contributing score of each video items (sub-factor control 344a-e) within the sub-factor list 342; also see [0075] The contribution analyzer 214 can also rank, order, or organize factors and sub-factors based on contribution scores… such that the factors having the greatest contribution to the metric anomaly are ranked highest).

Regarding claim 5, George (modified by Stern and Bjork) discloses the method of claim 4, as set forth above, including weighted correlation of a measured elements (see [0047] in Bjork). In addition, Stern further discloses if a correlation of a measured element is greater than a minimum threshold, adding the measured element into a candidate set (see [0009]; if the correlation level is greater than a threshold level then an embodiment may include the phrase in a root cause list of phrases and providing the list to a user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Stern with George and Bjork so that the evaluating comprises: if a weighted correlation of a measured element is greater than a minimum threshold, adding the measured element into a candidate set.
One of ordinary skill in the art would have been motivated in order to enable an automated discovery of what is happening and why it is happening (Stern: [0064]).

Regarding claim 6, George (modified by Stern and Bjork) discloses the method of claim 5, as set forth above, including weighted correlation of measured elements (see [0047] in Bjork). In addition, Stern further discloses wherein the evaluating comprises: 
calculating an aggregate correlation for a combination of measured elements within the candidate set (see [0071]-[0073] and [0087]; an embodiment may calculate the correlation differential values for categories A, B and C with respect to the reference category and the first and second time intervals or periods… if the candidate correlation differential value is above the threshold (e.g., 0.91 that is greater than 0.89) then the candidate phrase category and the reference category may be joined or combined to produce a combined category or an updated reference category; also see [0087]; after a combined category is produced as described, the combined category may be used as a reference category and a process or flow may be repeated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Stern with George and Bjork so that the evaluating comprises: calculating an aggregate correlation for a combination of measured elements within the candidate set.
One of ordinary skill in the art would have been motivated in order to enable an automated discovery of what is happening and why it is happening (Stern: [0064]).

Regarding claim 7, George (modified by Stern and Bjork) discloses the method of claim 6, as set forth above, including weighted correlation of measured elements (see [0047] in Bjork). In addition, Stern further discloses wherein the evaluating comprises: 
in response to determining that the aggregate weighted correlation for the combination of the measured elements within the candidate set exceeds a maximum threshold, adding the dimension and the combination of measured elements within the candidate set as a root cause into a root cause set (see [0071]-[0073]; if the candidate correlation differential value is above the threshold (e.g., 0.91 that is greater than 0.89) then the candidate phrase category and the reference category may be joined or combined to produce a combined category or an updated reference category; also see [0101]; if the difference between the candidate correlation value and the updated candidate correlation value is above a threshold then at least one of the phrases included in the candidate phrase category may be added to a root cause list of phrases; also see [0094]-[0096] in view of Fig.9:915; a list of phrases that describes a root cause of a problem may be a name of a product (e.g., a specific name and model of a car or smartphone) and a specific problem customers are having with the product (e.g., short battery life in the smartphone or high fuel consumption of the car); examiner articulates that specific name and model of a product corresponds to the dimension, and that short battery life or high fuel/energy consumption of a product corresponds to the measured elements).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Stern with George and Bjork to add the dimension and the combination of measured elements within the candidate set as a root cause into a root cause set in response to determining that the aggregate weighted correlation for the combination of the measured elements within the candidate set exceeds a maximum threshold.
One of ordinary skill in the art would have been motivated in order to enable an automated discovery of what is happening and why it is happening (Stern: [0064]).

Regarding claim 8, George (modified by Stern and Bjork) discloses the method of claim 7, as set forth above, including weighted correlation of measured elements (see [0047] in Bjork). In addition, George further teaches sorting root causes within the root cause set to create a sorted root cause set based upon counts of measured elements within the root causes (see [0110]; the size and/or placements of the sub-factor control 334a within the sub-factor display 332 is indicative of how the sub-factor associated with the sub-factor control 334a contributed to the factor associated with the sub-factor display 332, relative to the other sub-factors represented within the sub-factor display 332… the sub-factor control 334a is larger than the other sub-factor controls within the sub-factor display 332; examiner articulates that the display size and placement of each sub-factor control 334 relative to the other sub-factors indicates that the sub-factors (elements or root causes) are placed/ sorted based on counts of measured elements or factors in the list) and aggregate correlations of the root causes (see [0112] in view of Fig.3D:342; contributing score of each video items (sub-factor control 344a-e) within the sub-factor list 342; also see [0075] The contribution analyzer 214 can also rank, order, or organize factors and sub-factors based on contribution scores… such that the factors having the greatest contribution to the metric anomaly are ranked highest).

Regarding claim 9, George (modified by Stern and Bjork) discloses the method of claim 8, as set forth above, including sorted root cause set (in George see [0075] and [0110]-[0112]). In addition, Stern further discloses identifying dimensions within a number of top root causes within the root cause set (see [0094]-[0096] in view of Fig.9:915; examiner articulates that specific names and/or model of the products (i.e., “Product 1” and “Product 2”) correspond to the dimensions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Stern with George and Bjork to identify dimensions within a number of top sorted root causes within the sorted root cause set.
One of ordinary skill in the art would have been motivated in order to enable an automated discovery of what is happening and why it is happening (Stern: [0064]).

Regarding claim 10, George (modified by Stern and Bjork) discloses the method of claim 9, as set forth above. In addition, Stern further discloses identifying one or more measured elements within the dimensions as the set of measured elements that are the root cause of the overall trend (see [0094]-[0096] in view of Fig.9:915; examiner articulates that that short battery life or high fuel/energy consumption of product 1 corresponds to the measured elements within the dimensions identified as the set of measured elements that are the root cause of the trend).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Stern with George and Bjork to identify one or more measured elements within the dimensions as the set of measured elements that are the root cause of the overall trend.
One of ordinary skill in the art would have been motivated in order to enable an automated discovery of what is happening and why it is happening (Stern: [0064]).

As for Claim(s) 13, the claims list all the same elements of claim 1, but in a non-transitory machine-readable medium having stored thereon processor-executable instructions (see George [0044]) form to carry out the operations of claim 1, rather than the method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 13.  

As for Claim 14-15, the claims depend on claim 13, but do not teach or further define over the limitations in claims 2-3. Therefore, claims 14-15 are rejected for the same reasons as set forth in claims 2-3 respectively.

Regarding claim 16, George (modified by Stern and Bjork) discloses the non-transitory machine readable medium of claim 13, as set forth above. In addition, George further discloses populating the user interface with a graphical illustration of trend data associated with at least one of the multi-dimensional time series data (see Fig.3D:350 in view of [0113]; the sub-factor trend line 350 shows what number of video completes per day are attributable to the sub-factor “Videos: Get Outdoors! Amazon to Alps), a measured element associated with the root cause (see Fig.3D:344a in view of [0114]), or a dimension associated with the root cause (see Fig.3D:332 in view of [0114]).

Regarding claim 17, George (modified by Stern and Bjork) discloses the non-transitory machine readable medium of claim 13, as set forth above. In addition, George further discloses in response to receiving user input through the user interface, transitioning from a first interface (see Fig.3B:340b) populated with first trend data associated with a first dimension (see Fig.3B:322; also see [0098]; the contributing factor GUI 304b can include a trend visualization 322) to a second interface (see Fig.3D:300) populated with second trend data associated with a second dimension (see Fig.3D:348; also see [0113]; In response to a user selecting one of the sub-factor controls 344a-344e, the display generator 218 can provide a sub-factor trend display 346, as illustrated in FIG. 3D. In one or more embodiments, the sub-factor trend display 346 can illustrate how a particular sub-factor performed in relation to its associated factor. For example, the factor trend line 348 shows what number of video completes per day are attributable to the factor “Content Type: Videos.”).

As for Claim(s) 20, the claims list all the same elements of claim 1, but in a computing device (see George Fig.1:114 and/or 104; also see Fig.5:500) comprising: a processor (see George Fig.5:502); and memory (see George Fig.5:504) comprising processor-executable instructions (see George [0044]) form to carry out the operations of claim 1, rather than the method form. In addition, George further discloses wherein the multi-dimensional time series data (see [0028]-[0029]) corresponds to at least one of user interaction data (see [0026]-[0027]; web traffic to a particular page within the website suddenly increases beyond average or expected numbers), system diagnostic data, manufacturing data, software service data, or cloud computing operation data. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 20.  

Claim(s) 11 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over George et al. (hereinafter, George, US 20170076202 A1) in view of Stern et al. (hereinafter, Stern, US 20170372323 A1) in view of Bjork et al. (hereinafter, Bjork, US 20120185481 A1) in view of Monaco et al. (hereinafter, Monaco, US 20180191755 A1).

Regarding claim 11, George (modified by Stern and Bjork) discloses the method of claim 9, as set forth above, including a number of top sorted root causes (in George see [0075] and [0110]-[0112]). George (modified by Stern and Bjork) does not disclose that the number of top sorted root causes corresponds to a user defined number.
Monaco discloses that the number of root causes corresponds to a user defined number (see [0083]; a client (user-adjustable inputs) may indicate a number or rate of anomaly alerts that it is equipped or willing to address (e.g., 10 per day, 100 per day, 100 per week, etc.), and the algorithm used to calculate the inflation parameter may account for this number or rate in order to create an inflation parameter configured to and expected to, based on network traffic characteristics, generate approximately or no more than approximately the target number or rate of alerts).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Monaco with George, Stern and Bjork so that the number of top sorted root causes corresponds to a user defined number.
One of ordinary skill in the art would have been motivated in order to generate approximately or no more than approximately the target number or rate of alerts (Monaco: [0083]).

Regarding claim 18, George (modified by Stern and Bjork) discloses the non-transitory machine readable medium of claim 13, as set forth above. In addition, Stern further discloses consider a number of dimensions and measured element as a root cause of the overall trend (see [0071]-[0073]; if the candidate correlation differential value is above the threshold (e.g., 0.91 that is greater than 0.89) then the candidate phrase category and the reference category may be joined or combined to produce a combined category or an updated reference category; also see [0101]; if the difference between the candidate correlation value and the updated candidate correlation value is above a threshold then at least one of the phrases included in the candidate phrase category may be added to a root cause list of phrases; also see [0094]-[0096] in view of Fig.9:915; a list of phrases that describes a root cause of a problem may be a name of a product (e.g., a specific name and model of a car or smartphone) and a specific problem customers are having with the product (e.g., short battery life in the smartphone or high fuel consumption of the car)).
George (modified by Stern and Bjork) does not explicitly disclose receiving user input specifying a number of measured elements to consider as the root cause of the overall trend; and constraining a number of measured elements within the set of measured elements based upon the user input.
Monaco discloses receiving user input specifying a number of measured elements to consider as the root cause of the overall trend (see [0083]; a client (user-adjustable inputs) may indicate a number or rate of anomaly alerts that it is equipped or willing to address (e.g., 10 per day, 100 per day, 100 per week, etc.), and the algorithm used to calculate the inflation parameter may account for this number or rate in order to create an inflation parameter configured to and expected to, based on network traffic characteristics, generate approximately or no more than approximately the target number or rate of alerts); and 
constraining a number of measured elements within the set of measured elements based upon the user input (see [0083]; a client (user-adjustable inputs) may indicate a number or rate of anomaly alerts that it is equipped or willing to address (e.g., 10 per day, 100 per day, 100 per week, etc.), and the algorithm used to calculate the inflation parameter may account for this number or rate in order to create an inflation parameter configured to and expected to, based on network traffic characteristics, generate approximately or no more than approximately the target number or rate of alerts).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Monaco with George, Stern and Bjork to receive user input specifying a number of measured elements to consider as the root cause of the overall trend; and to constrain a number of measured elements within the set of measured elements based upon the user input.
One of ordinary skill in the art would have been motivated in order to generate approximately or no more than approximately the target number or rate of alerts (Monaco: [0083]).

Regarding claim 19, George (modified by Stern and Bjork) discloses the non-transitory machine readable medium of claim 13, as set forth above. In addition, Stern further discloses consider a number of dimensions and measured element as a root cause of the overall trend (see [0071]-[0073]; if the candidate correlation differential value is above the threshold (e.g., 0.91 that is greater than 0.89) then the candidate phrase category and the reference category may be joined or combined to produce a combined category or an updated reference category; also see [0101]; if the difference between the candidate correlation value and the updated candidate correlation value is above a threshold then at least one of the phrases included in the candidate phrase category may be added to a root cause list of phrases; also see [0094]-[0096] in view of Fig.9:915; a list of phrases that describes a root cause of a problem may be a name of a product (e.g., a specific name and model of a car or smartphone) and a specific problem customers are having with the product (e.g., short battery life in the smartphone or high fuel consumption of the car)).
George (modified by Stern and Bjork) does not explicitly disclose receiving user input specifying a number of dimensions to consider as the root cause of the overall trend; and constraining the set of measured elements to comprise measured elements within the number of dimensions based upon the user input.
Monaco discloses receiving user input specifying a number of dimensions to consider as the root cause of the overall trend (see [0083]; a client (user-adjustable inputs) may indicate a number or rate of anomaly alerts that it is equipped or willing to address (e.g., 10 per day, 100 per day, 100 per week, etc.), and the algorithm used to calculate the inflation parameter may account for this number or rate in order to create an inflation parameter configured to and expected to, based on network traffic characteristics, generate approximately or no more than approximately the target number or rate of alerts); and 
constraining the set of measured elements to comprise measured elements within the number of dimensions based upon the user input (see [0083]; a client (user-adjustable inputs) may indicate a number or rate of anomaly alerts that it is equipped or willing to address (e.g., 10 per day, 100 per day, 100 per week, etc.), and the algorithm used to calculate the inflation parameter may account for this number or rate in order to create an inflation parameter configured to and expected to, based on network traffic characteristics, generate approximately or no more than approximately the target number or rate of alerts).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Monaco with George, Stern and Bjork to receive user input specifying a number of dimensions to consider as the root cause of the overall trend; and to constrain the set of measured elements to comprise measured elements within the number of dimensions based upon the user input.
One of ordinary skill in the art would have been motivated in order to generate approximately or no more than approximately the target number or rate of alerts (Monaco: [0083]).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over George et al. (hereinafter, George, US 20170076202 A1) in view of Stern et al. (hereinafter, Stern, US 20170372323 A1) in view of Bjork et al. (hereinafter, Bjork, US 20120185481 A1) in view of Mendes et al. (hereinafter, Mendes, US 20180276063 A1).
Regarding claim 12, George (modified by Stern and Bjork) discloses the method of claim 1, as set forth above. George (modified by Stern and Bjork) does not disclose in response to determining that the root cause of the trend corresponds to an operational issue, generating a resolution request for the operational issue.
Mendes discloses in response to determining that the root cause of the overall trend corresponds to an operational issue (see [0027]; performing root cause analysis of failures in a computer network… a network monitoring system extracts different sets of information, removes redundant information from the plurality of data packets, and focuses on the various types of performance problems affecting end users of numerous network applications, such as, but not limited to, average response time (latency), node failure rate (failures), and timeout (availability). The network monitoring system may retrieve and process multiple ASI data set records for the same or different protocols to identify a situation when predefined supported metrics exceed computed baselines or predefined thresholds and to determine when impacted metrics are correlated with matching causal metrics), generating a resolution request for the operational issue (see [0101]; The GSAD server 604 transmits messages to the RSADs 602 based on a determination whether a received track list entry needs to be analyzed and handled locally by the RSAD 602 or manages the track list entry, such as by correlating entries from track lists of different RSADs 602 and instructing the RSADs 602 regarding resolving the problem; also see [0122]; the GSAD 604 determines at least one source likely to be causing the correlated cause event and generates a message to fix the source(s) and resolve the cause event).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mendes with George, Stern and Bjork to generate a resolution request for the operational issue in response to determining that the root cause of the overall trend corresponds to an operational issue.
One of ordinary skill in the art would have been motivated in order to fix the source(s) and resolve the cause event (Mendes: [0122]).

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Garion et al. (US 20210026747 A1) discloses time granularity for analysis may be determined based on a granularity of the anomaly reporting as required by a user.
Najmi (US 9971877 B1) discloses that the number of root causes corresponds to a user defined number.
Anand et al. (US 20180196837 A1) teaches presentation module 116 may display the Root Cause Analysis comprising of bottleneck, top SQLs and Next Best Analysis to the end user or receive input from a user to modify the graphical representation based on the user input.
Ganesan et al. (US 20180307481 A1) teaches that for each defect root cause displayed under the “Defects by Root Cause Category,” a number of defects for each root cause and a percentage of the total number of defects that can be attributed to that root cause are shown.
SERRANO GARCIA et al. (US 20180115455 A1) used Pearson weighted correlation coefficient to calculate the correlation between two network metric.
Huang et al. (US 20180027004 A1) discloses technique for anomaly detection in high-dimensional/complex systems using multi-dimensional time series to identify when the characteristics of the correlation matrix diverge.
Muntés-Mulero et al. (US 20190286504 A1) teaches extracting a sub-graph or pattern representing components currently experiencing an anomaly from an overall system graph.
Wong et al. (US 20110320388 A1) identifies probable root causes of the trends or patterns, or identify newly collected data that may exhibit similar attributes to those associated with the trends or patterns.
Mondal et al. (US 20140068348 A1) analyzes multiple dimensions of customer experience through a user-friendly interface by building custom rules for data correlation or aggregation at run time to identify patterns.
Gaber et al. (US 11126612 B2) calculates a multi-dimensional probability distribution that evaluates a temporal correlation between feature values of at least two of the plurality of time-series features.
Ryan et al. (US 20190379589 A1) discloses pattern detection in time-series data

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107. The examiner can normally be reached MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453